Citation Nr: 0106175	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for seronegative rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 3, 1993 to 
September 16, 1994.

The current appeal arose from a March 1995 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO granted service connection for 
seronegative rheumatoid arthritis and assigned a 20 percent 
evaluation effective from September 17, 1994 and denied 
service connection for tinnitus.

The veteran filed notice of disagreement only with that 
portion of the March 1995 rating decision wherein the RO 
assigned a 20 percent evaluation for seronegative rheumatoid 
arthritis.  She provided oral testimony before a Hearing 
Officer at the RO in August 1995, a transcript of which has 
been associated with the claims file.  In February 1996 the 
Hearing Officer granted entitlement to an increased 
evaluation of 40 percent for seronegative rheumatoid 
arthritis effective September 17, 1994.

This matter was previously before the Board of Veterans' 
Appeals (Board) in September 1997, at which time it was 
remanded for additional development and adjudicative actions.  

In August 1999 the RO affirmed the determination previously 
entered.

Jurisdiction of the veteran's file has subsequently been 
transferred to the VARO in Washington, DC.

In January 2000 the RO granted entitlement to service 
connection for keratoconjunctivitis sicca as secondary to the 
service-connected seronegative rheumatoid arthritis with 
assignment of an evaluation of 10 percent effective May 21, 
1999.  In this instance, there was a full grant of the 
benefit sought.  
If the veteran disagrees with the evaluation or effective 
date assigned, she must submit a notice of disagreement to 
the RO.  Accordingly, this claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Seronegative rheumatoid arthritis is currently manifested by 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings, but is 
not manifested by anemia and weight loss productive of severe 
impairment of health or severely incapacitating 
exacerbations. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for seronegative rheumatoid arthritis are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.3, 4.7, 4.14, 4.20, 4.71a, Diagnostic Code 5002 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no evidence of joint pain at 
service entrance.  During service, however, the veteran was 
seen on multiple occasions for pain in various joints 
including the back, hips, knees, ankles, feet, shoulders and 
elbows.  

One such occasion was in June 1993 when the veteran sought 
treatment for complaints of right ankle, knee and bilateral 
foot pain.  On examination there was slight swelling.  She 
was diagnosed with tendinitis.  In addition, in August 1993 
she complained of bilateral knee pain after running and was 
diagnosed with knee pain with exercise.

On another occasion in November 1993, the veteran complained 
of stiffness in her knee, hip and shoulder joints.  In 
December 1993 she was seen for constant knee and back pain 
with no history of trauma.  

Progress notes from February 1994 provided a diagnosis of 
fibromyalgia syndrome versus rule out arthritis.  X-rays 
showed moderate to marked increased uptake in the region of 
the ankles and mid-feet bilaterally.  There was mild 
increased uptake in the region of the medial metacarpi-
interphalangeal (MCP) joints.  There was a focal area of 
increased uptake in a lateral left rib and prominence of the 
sternoclavicular junctions which was within normal limits.  
There was mild increased uptake in both tibia bilaterally.  
The diagnoses were increased ankle, foot and knee activity, 
suggestive of arthritis and left rib activity.  In March 1994 
she was diagnosed with seronegative rheumatoid arthritis.  In 
June 1994 she was diagnosed with poly-arthralgia of the hips, 
knees and ankles.

Post-service treatment is shown on VA Medical Center (MC) 
progress notes of September 1995, and reveal the veteran had 
tenderness of the back, decreased range of motion of the 
bilateral shoulders and no joint swelling.  The diagnoses 
were seronegative rheumatoid arthritis and fibromyalgia.  

In August 1995 the veteran proffered testimony to support her 
claim for an increased evaluation for rheumatoid arthritis 
before a Hearing Officer at the RO.  She testified that her 
military occupation was that of 95 Bravo, military police.  
Hearing Transcript (Tr.), p. 1.  

She further testified that after a couple of weeks in 
training, she developed injuries from her ankles, which moved 
up into her knees and hips.  She stated that sometimes her 
symptoms were such that she did not feel like doing anything.  
She further stated that episodes were painful and occurred at 
least every other week.  She stated that she could go a 
couple of weeks without having problems.  When she was having 
a bout, she felt dizzy and weak and had headaches.  Tr., p. 
3.  She stated that she would lose a couple of pounds, but 
would gain them back.  Tr., p. 4.  During exacerbation, she 
stated that she walked with a limp.  During certain episodes, 
she did not go shopping.  She pretty much stayed around the 
house.  She could sit still at moved because of the pain.  
Tr., p. 5.  She described pain in her wrists, shoulders, 
knees and hips.  Tr., pp. 5-6.  She stated that her fingers 
got stiff if she drove a long distance.  Tr., p. 6.  

A September 1995 VA orthopedic examination report shows the 
veteran reported that she noticed that her ankles became 
painful while in the service when she marched wearing new 
stiff boots.  Running and marching seemed to aggravate the 
pain, and gradually the ankles, knees and hips became 
painful.  She also reported that she continued to have 
problems with limping.  She stated that after training, she 
continued to have increasing difficulty with ankle, knee, 
hip, back and shoulder pain.  She further stated that since 
discharge from the service, she had been unable to work.  She 
complained of joint pain on exertion, and sitting or standing 
in one place for a long period of time.

On examination, there was no swelling of joints.  She had 
full range of motion of all joints, although at extremes of 
the range of motion she developed discomfort in the back, 
shoulders, wrists and knees.  There was mild tenderness of 
both shoulders, and the anterior knees.  There was no 
evidence of instability of any of the joints.  The diagnosis, 
in pertinent, was arthritis of undetermined type.

In February 1996 the Hearing Officer increased the evaluation 
of seronegative rheumatoid arthritis from 20 percent to 40 
percent, effective the date after her discharge, September 
17, 1994.  

In May 1996, during psychiatric evaluation, the veteran 
stated that her severe arthritis limited her physically, 
socially and maternally.  She further stated that she was in 
constant pain.  She was diagnosed, in pertinent part, with 
chronic pain secondary to arthritis.

A February 1997 VA orthopedic examination report shows the 
veteran's chief complaint was that she was developing 
symptoms in her lower back area and in her MCP and proximal 
interphalangeal (PIP) joints.  She reported also that her 
wrists, at times, made her drop objects.  On objective 
examination the examiner described the veteran as well 
developed and well nourished.  Examination of the PIP joints 
revealed full extension and flexion down to 80 to 85 degrees 
in the 2nd, 3rd and 4th fingers bilaterally.  There was no 
palpable synovial swelling nor effusion in any joints of the 
hand.  The 2nd MCP joint extended 20 degrees and flexed to 95 
degrees.  The 5th MCP joint flexed to 105 degrees and the 3rd 
and 4th were intermediate.

Examination of her right wrist showed flexion to 88 degrees 
and extension to 57 degrees.  The left wrist showed flexion 
to 90 degrees and extension to 60 degrees.  Radial deviation 
was 20 degrees bilaterally and ulnar deviation was 37 degrees 
bilaterally.  There was no palpable effusion or visible 
swelling.

There was full extension of the bilateral elbows.  There was 
flexion to 30 degrees on the right and 40 degrees on the 
left.  There was 140 degrees range of flexion.  Pronation of 
the elbows and forearm as a unit was 270 degrees from full 
supination bilaterally.  There was no palpable effusion or 
visible swelling of the elbows.

There was some tenderness over the supraspinatus tendon in 
the right shoulder.  There was no subacromial tenderness.  
Right and left flexion was 180 degrees, abduction was 180 
degrees and internal rotation was normal and equal 
bilaterally.

The lumbar spine flexed to 155 degrees and extended to 127 
degrees.  Rotation was 10 degrees right and left.  There was 
no tenderness over the dorsal spines or sacroiliac joints.  
The hips extended straight and considered 0 degrees, the 
right hip flexed to 123 degrees and the left to 120 degrees.  
Internal rotation of the right hip was to 125 degrees and the 
left to 120 degrees.  External rotation of the right hip was 
to 150 degrees and the left was to 58 degrees.

There were no effusions of the knees.  There was some 
tenderness on compression of the patella bilaterally, and 
some tenderness on palpating behind the patella.  The left 
lateral collateral ligament was somewhat lax and the other 
collateral ligaments were intact.  There was no Lachman's or 
Drawer sign.  On examination of the ankles the veteran 
indicated pain just distal to the malleoli, laterally and 
medially.  There was no palpable effusion.  There was no 
tenderness elicited.  The ankles flexed 5 degrees right and 
left and extended 60 degrees right and left.  Inversion was 
30 degrees right and left.  The veteran was diagnosed with 
rheumatoid arthritis and fibromyalgia.

VA examination in September 1998 showed that the veteran had 
been under continuous treatment for pain syndrome.  She 
reported that she had frequent pain in the joints when she 
was under physical stress.  She stated that she could not 
pick up her children or run fast, and housework was 
difficult.  On examination, head rotation and extension were 
somewhat painfully restricted.  There was no basic percussion 
pain in the lumbar spine, and no basic myogelosis and no 
pressure pain in the proximal muscles.  Hopping on one leg 
was painful on both sides but walking on the heals and toes 
was possible.  She was diagnosed, in pertinent part, with 
fibromyalgia syndrome and rheumatoid arthritis.  

A May 1999 VA examination record shows the veteran reported 
that her joint pain was characterized as a deep, dull pain, 
which got worse when it rained.  She stated that she dropped 
things after repetitive motions with her arms and hands.  She 
noted that more activity initiated more pain.  

The veteran complained of stiffness after being still for 
about an hour, and indicated she had to change posture all 
the time.  She further complained that the joints of her 
hands were sore, and there was an ache involving the 
bilateral knees, hips, neck and lower back.  

Examination of the shoulders and elbows revealed ranges of 
motion within normal limits.  There was no pain on use.  
There was no weakness or fatigue.  Coordination was 
undisturbed, and speed and endurance were within normal 
limits.  There was audible popping on movement of the 
shoulder joints.  Gross power of the arms was within normal 
limits, 5/5 bilaterally.  X-rays of the right elbow showed no 
evidence of any osteoarthritis, no recent or previous 
fracture, normal bone structure and no calcification in the 
connective soft tissue.

Examination of the wrists showed full ranges of motion and no 
pain on use.  There was no incoordination, weakness, 
fatigability, abnormal movements, or instability.  Strength, 
speed of motions and endurance were within normal limits.  

The bilateral hands did not show typical changes found in 
advanced rheumatoid arthritis.  There was a symmetrical 
swelling involving the MCP joints II and III, bilaterally, 
but there was no fusiform swelling of the PIP joints.  There 
were no gross deformities such as fixed volar subluxation or 
ulnar drift involving the MCP joints or synovitis, 
Boutonniere deformity or Swan-neck deformity involving the 
PIP joints.  The distal interphalangeal (DIP) joints were 
unremarkable in both hands.  X-rays of the hand showed bone 
structure normal for the veteran's age with no evidence of 
any recent or previous fracture, no arthritic changes and the 
MCP joints were unremarkable bilaterally.

Examination of the cervical spine showed forward flexion and 
backward extension of the head were within normal limits but 
accompanied by pain at the T2/T3 level during maximum forward 
flexion.  There was no incoordination, weakness, 
fatigability, abnormal movements or instability.  

Lateral flexion of the head to the right and left was 
slightly but painfully limited within the right-sided 
trapezius musculature.  Rotation of the head to the right and 
left was within normal limits with no pain noted.

Examination of the thoracic and lumbar spine showed excellent 
forward flexion and extension.  It was noted that coming back 
from forward bending hurt.  There was no incoordination, 
weakness, fatigability, abnormal movements or instability.  
Lateral flexion of the spine, right and left, was within 
normal limits with no pain noted.  Rotation of the spine to 
the right and left was within normal limits with no pain 
noted.  There was no muscle spasm.  X-ray of the lower lumbar 
spine and lumbosacral junction showed intervertebral spaces 
of normal width with no degenerative changes, no bone 
destruction process, no inborn anomaly with minimal 
degenerative arthritis involving the sacroiliac joints 
bilaterally.

Examination of the hips showed no significant limitation of 
function.  The veteran reported that her hips sometimes 
locked up.  There was no incoordination, weakness, 
fatigability, abnormal movements or instability.  Speed of 
motions and endurance was within normal limits.

Examination of the knees was unremarkable.  There was no 
evidence of any acute or subacute inflammatory activity.  The 
veteran noted peer- and sub patellar tenderness bilaterally.  
There was no significant limitation of motion.  There was no 
incoordination, weakness, fatigability, abnormal movements or 
instability.  Speed of motions and endurance was within 
normal limits.

Examination of the ankles was unremarkable.  There was no 
evidence of any acute of subacute inflammatory activity.  The 
joints were nontender on palpation and pressure.  There was 
no pain on use noted, and no significant limitation of 
function.  There was no incoordination, weakness, 
fatigability, abnormal movements or instability.  Speed of 
motions and endurance was within normal limits.

The examiner noted that there was no evidence of hepatic 
disorder or Felty's syndrome which are present in up to 65 
percent of patients with rheumatoid arthritis.  It was noted 
that the veteran's abdominal complaints and objective 
findings indicated the presence of irritable bowel syndrome 
combined with lactose intolerance, not related to rheumatoid 
arthritis.  In addition, hematological abnormalities were 
assessed, that is, laboratory tests revealed subclinical 
impairment of iron utilization, increased iron binding 
capacity, and abnormal transferring concentration.  It was 
noted that this is often associated with active rheumatoid 
arthritis.

Moreover, it was shown that there was no evidence of a causal 
relationship between rheumatoid arthritis and the veteran's 
psychiatric complaints.  The examiner also noted no evidence 
of any endocrinological disturbances and no evidence of any 
gynecological disorders.  The diagnosis after orthopedic 
examination was rheumatoid arthritis, slightly seropositive 
with multiple joints involved.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).



In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 which provides that rheumatoid 
arthritis, as an active process, with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, warrants 
a 40 percent evaluation.  Active rheumatoid arthritis with 
less than the criteria for a 100 percent evaluation, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent evaluation.  Active rheumatoid 
arthritis with constitutional manifestations associated with 
active joint involvement, totally incapacitating, warrants a 
100 percent, total evaluation.  

The provisions of Diagnostic Code 5002 indicate that chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5002.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.



This diagnostic code specifically provides that ratings for 
the active process will not be combined with the residual 
ratings for limited motion or ankylosis; rather the higher 
evaluation is to be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

According to the applicable rating criteria, a 40 percent 
disability evaluation is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms, that are constant, or 
nearly so, and refractory to therapy.  38 C.F.R. 4.71a, 
Diagnostic Code 5025 (1996 and 2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).



The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 
206.  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  See 38 C.F.R. § 4.40 (2000).

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).


The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
seronegative rheumatoid arthritis disability.  

In that regard, the veteran was afforded VA examinations in 
September 1995, February 1997, September 1998 and May 1999.  
In addition, as noted above, the veteran proffered testimony 
at a hearing in August 1995.  Moreover, other evidence has 
been obtained which is probative thereof.  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.

The Board is satisfied that as a result of the September 1997 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been adequately 
developed to the extent possible, no further assistance to 
the veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist her as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and her representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.



In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this case, the veteran's seronegative rheumatoid arthritis 
is evaluated as 40 percent disabling under Diagnostic Code 
5002 for rheumatoid arthritis as an active process.  The 40 
percent evaluation is warranted when symptom combinations are 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.

In order to warrant the next higher evaluation of 60 percent 
the evidence must demonstrate that the veteran's rheumatoid 
arthritis is manifested by weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  

The medical evidence of record does not support assignment of 
a 60 percent evaluation.  That is, there is no evidence of 
severe impairment of health as produced from weight loss and 
anemia.  The veteran's weight in May 1995 was 120 and on 
examination in September 1998 it was 122.  The record shows 
that during that period her weight fluctuated between 117 and 
124.  There is no evidence that any reported reduction in 
weight was productive of severe impairment of her health.  In 
fact, the VA examiner in 1997 described her to be well 
developed and well nourished, and it was noted in the 1999 
examination that she had gained 5 to 10 pounds within the 
last 6 months.



Moreover, with regard to anemia, the May 1999 VA examination 
report does show hematological abnormalities.  However, the 
hematological abnormalities are not shown to be productive of 
severe impairment of the veteran's health.  Thus, this 
medical evidence does not implicate weight loss and anemia 
productive of severe impairment of health and may not be 
construed as such. 

Further, it is not shown that the veteran has had severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Although the 
veteran testified at her personal hearing that she has 
painful episodes which occur at least every other week, and 
that sometimes her symptoms are such that she does not feel 
like doing anything, there is no objective medical evidence 
which support her assertions.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The recent VA examination shows there was no pain on use of 
the shoulders, elbows, wrists, knees, and ankles and range of 
motion was within normal limits.  Symptoms of her hands were 
found to be associated with morning stiffness.  Pain of her 
cervical spine was present only with maximum forward flexion 
and there was no further restriction of motion after 
repetitive motions.  Lateral flexion of the head produced 
pain within the right-sided trapezius musculature, and there 
was no further restriction of motion with repetitive motions.  
With regard to the thoracic and lumbar spine, coming back 
from forward bending hurt.  

The examiner noted that after repetitive motions there were 
normal ranges of motion without significant pain on use.  The 
veteran's symptoms as described above do not depict or render 
her as severely incapacitated.  Overall, according to the 
1999 examination, the veteran's orthopedic status with regard 
to stability, endurance, strength, coordination and speed was 
well within normal limits, as follows:




Thus, the objective medical evidence does not establish that 
the veteran has had weight loss and anemia productive of 
severe impairment of health or that she has had severely 
incapacitating exacerbations occurring four or more times a 
year or a fewer number over prolonged periods of time so as 
to warrant entitlement to the next higher evaluation of 60 
percent for rheumatoid arthritis under the provisions of 
Diagnostic Code 5002.  

A higher rating under Diagnostic Code 5025 is not warranted 
because the disability is already rated at the maximum rating 
of 40 percent under that code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (1996 and 2000).

The veteran's claim for increase was also considered under 
the rating criteria for degenerative arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis).  
Under these regulations, each joint affected by 
osteoarthritis is assigned an evaluation based on limitation 
of motion.  When there is limitation of motion that would not 
warrant a compensable evaluation, and there is radiological 
evidence of osteoarthritis, a 10 percent evaluation may be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion.  Here there was no evidence 
of osteoarthritis in the elbows or hands.  X-rays of the 
lumbar spine showed minimal degenerative arthritis with 
normal range of motion and no pain indicated.  Examination of 
the cervical spine showed painful, slight limitation of 
motion on lateral flexion of the head.

Even though there is evidence of record reflecting that the 
veteran had some limitation on movement of her spine, the 
record does not contain any evidence reflecting the 
symptomatology necessary for an evaluation in excess of 40 
percent for limitation of motion of any affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285- 5295 (2000).  



The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

As reported earlier, the veteran was officially examined for 
VA compensation purposes in May 1999.  That examination 
report demonstrated overwhelmingly no significant weakness, 
fatigability, pain, incoordination, instability, abnormal 
movements, etc., for any involved joint.  No basis exists 
upon which to predicate assignment of an increased evaluation 
referable to functional loss due to pain on us or due to 
flare-ups with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.

In light of the evidence of record, the Board must conclude 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the veteran's 
seronegative rheumatoid arthritis and the claim must be 
denied.  In this regard the evidence is not in equipoise, but 
is against a higher evaluation.  Thus the benefit of the 
doubt cannot be applied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
that the case would not be submitted for extra-schedular 
consideration because there were no exceptional factors or 
circumstances associated with the veteran's disablement.  

However, in the unusual case where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  

The veteran's disability picture is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical application of the regular rating 
criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by rheumatoid arthritis.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or her representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

As the Board has determined that no basis exists upon which 
to predicate a grant of entitlement to an initial evaluation 
in excess of 40 percent for seronegative rheumatoid 
arthritis, consideration of assignment of "staged" ratings 
is not warranted.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for seronegative rheumatoid arthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

